I dissent from the prevailing opinion in this case. The sole purpose of the statute of 1877, a purpose indicated as well by the title as the body of the act, was to abrogate the rule that the failure to pay the premium *Page 458 
on a life policy on the day specified therein, created a forfeiture and rendered the policy void. The act, therefore, provided that non-payment of the premium at the day should not work a forfeiture, and that the policy should continue in force, notwithstanding such omission, until notice by the company and default of the insured for thirty days thereafter to make payment. The construction placed on the statute in the prevailing opinion, that by its operation the premium does not become due until after notice and expiration of the thirty days, and that meanwhile an action may be brought and a recovery had on the policy, although the premium has not been paid or tendered, is, I think, untenable. The premium is due from the time it becomes due according to the terms of the policy, and remains due at all times thereafter until actually paid, but under the statute default in making payment at the pay-day, nevertheless leaves the contract of the company subsisting, and an action may, therefore, be maintained upon it in case of the death of the insured, unless it is shown that the notice has been given and that the premium was not paid within thirty days thereafter.
But it is a condition precedent to the maintenance of such action that the plaintiff must before suit brought have paid or tendered the premium unpaid. The plaintiff under the statute of 1877, is not required as before to show that it was paid or tendered on the day fixed in the policy, but he must aver and prove that payment was made at some time before the action was commenced, or else no right of action has accrued. This is in accordance with the well-settled rule that in mutual promises the plaintiff seeking to charge the defendant, must aver and prove performance on his part of that which was the consideration of the defendant's promise, and this as well where the promise of the plaintiff was to be performed before the day fixed for performance by the defendant, as where the performance of respective promises were concurrent and dependent. The construction I have given to the statute of 1877 fully accomplishes its purpose, while relieving it of the anomaly that a contract to pay an insurance on condition of the payment *Page 459 
of the premiums may be enforced, although the party claiming performance has never paid or offered to pay what was stipulated.
The cases in Massachusetts and other states have, I think, no bearing upon the present one. They were well decided, and involved no such question as is presented in this case under the statute of 1877.
The judgment should be reversed.
All concur with O'BRIEN, J., except ANDREWS, EARL and GRAY, JJ., dissenting.
Judgment affirmed.